Title: To Thomas Jefferson from Lormerie, 2 July 1787
From: Lormerie, M. de
To: Jefferson, Thomas



Monsieur
Paris 2. Juillet. 1787 rüe Basse St Denis. No 7.

Vous avés bien voulu me Promettre une Réponse sur le mémoire que j’ai Eu L’honneur de vous remettre il ÿ a plusieurs jours relativement aux moÿens d’opérer la sureté publique dans les états unis.
Je vous serai fort obligé, Monsieur, de vouloir bien par la même occasion me faire savoir le nom des deux personnes que vous m’avés dit etre partïes par le dernier paquébot pour acheter des terres en Kentucké, à quelle compagnie ils sont liés en Françe, et si ç’est sur les bords de L’ohio, ou ailleurs qu’ils veulent acquerir.
Permettés moi Encore, Monsieur, de vous demander quelle confiançe je puis avoir en un ouvrâge nouveau intitulé De la françe et des Etats unis par Etienne De Clavière et J. P. Brissot de Warville. 1787. Je ne Doute point que cet ouvrâge ne vous soit fort connu, même avant d’avoir eté imprimé.
Il me reste à vous supplier, Monsieur, de vouloir bien me dire votre sentiment avec toute la franchise qui vous est naturelle tant sur cet ouvrâge que sur le mien. Je scais que je suis un très jeune écrivain Politique et je Cherche à m’eclairer par les lumières des hommes instruits, surtout par les vôtres. Si les bonnes intentions peuvent inspirer de bonnes idées je ne suis pas sans espoir absolument et j’Espère au moins profiter de mes fautes pour mieux faire.
J’aÿ L’honneur d’Etre avec la plus Respectueuse et tres sincère considération, Monsieur, Votre très humble et très obeissant Serviteur,

De Lormerie


P.S. Vous me ferés le plus sensible Plaisir, Monsieur, de m’instruire dans les occasions, de ce qui pouroit arriver d’intèressant pour Les ètats unis, et particulièrement pour la Virginie et L’Etat de Kentucké. Je m’intéresse bien cordialement à la Prosperité d’un Paÿs que je considère, comme L’azile de la Sagesse, des moeurs, et de la liberté, l’exemple et l’admiration des deux mondes, et dont L’idée (pour me servir des expressions d’un ecrivain très moderne) ne peut être rèveillée sans exçiter un Saint Enthousiasme!

